        Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 1 of 37



                         THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NOAH BANK and EDWARD SHIN                           )
a/k/a EUNGSOO SHIN,                                 ) Civil Action No. 18-1413-WB
                                                    )
                       Plaintiffs,                  ) DECLARATION OF
                v.                                  ) DAVID A. COHEN
                                                    ) IN SUPPORT OF PLAINTIFFS’
SUNDAY JOURNAL USA CORPORATION,                     ) OPPOSITION TO DEFENDANTS’
                                                    ) MOTION TO DISMISS SECOND
                       Defendant.                   ) AMENDED COMPLAINT


I, David A. Cohen, hereby declare as follows:

   1. I am over 18 years of age, and I have personal knowledge of the facts set forth in this

       declaration in support of Plaintiff’s Opposition to Defendants’ Motion to Dismiss the

       Second Amended Complaint.

   2. I am admitted to practice law in the Commonwealth of Pennsylvania and before this

       Court.

   3. I am counsel of record in this matter for Plaintiffs Noah Bank and Edward Shin.

   4. According to the website of the State of California, Secretary of State, Sunday Journal

       USA Corporation was incorporated as a California domestic stock corporation on May

       13, 2003. See Exhibit A.

   5. Attached as Exhibit B is a true and correct copy of the U.S. Census Bureau, 2012-2016

       American Community Survey 5-Year Estimate for Pennsylvania.

   6. Attached as Exhibit C are true and correct copies of the U.S. Census Bureau, 2012-2016

       American Community Survey 5-Year Estimates, for (1) Philadelphia County,

       Pennsylvania ; (2) Bucks County, Pennsylvania; (3) Chester County, Philadelphia;

       (4) Delaware County, Pennsylvania; and (5) Montgomery County, Pennsylvania.
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 2 of 37



(5) Attached as Exhibit D is a true and correct copy of Defendant Y & L Media’s

   Responses to Request for Admissions, dated Oct. 8, 2018.

I declare under the penalty of perjury and pursuant to 28 U.S.C. § 1746 that the

foregoing is true and correct.

                                     ___/s/ David A. Cohen______
                                          David A. Cohen

Dated: November 7, 2018




                                         2
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 3 of 37




                    EXHIBIT A
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 4 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 5 of 37




                     EXHIBIT B
                          Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 6 of 37




    DP05                     ACS DEMOGRAPHIC AND HOUSING ESTIMATES

                             2012-2016 American Community Survey 5-Year Estimates



          Supporting documentation on code lists, subject definitions, data accuracy, and statistical testing can be found on the American Community Survey
          website in the Data and Documentation section.

          Sample size and data quality measures (including coverage rates, allocation rates, and response rates) can be found on the American Community
          Survey website in the Methodology section.


          Tell us what you think. Provide feedback to help make American Community Survey data more useful for you.

          Although the American Community Survey (ACS) produces population, demographic and housing unit estimates, it is the Census Bureau's Population
          Estimates Program that produces and disseminates the official estimates of the population for the nation, states, counties, cities and towns and
          estimates of housing units for states and counties.




                        Subject                                                       Pennsylvania
                                                            Estimate          Margin of Error      Percent            Percent Margin of
                                                                                                                           Error
SEX AND AGE
  Total population                                             12,783,977                 *****         12,783,977                   (X)
   Male                                                         6,255,042               +/-871              48.9%                 +/-0.1
   Female                                                       6,528,935               +/-871              51.1%                 +/-0.1

   Under 5 years                                                  714,598               +/-369                5.6%                +/-0.1
   5 to 9 years                                                   744,333             +/-3,847                5.8%                +/-0.1
   10 to 14 years                                                 763,742             +/-3,948                6.0%                +/-0.1
   15 to 19 years                                                 844,276               +/-932                6.6%                +/-0.1
   20 to 24 years                                                 867,182             +/-1,222                6.8%                +/-0.1
   25 to 34 years                                               1,634,292             +/-1,079               12.8%                +/-0.1
   35 to 44 years                                               1,515,459             +/-1,006               11.9%                +/-0.1
   45 to 54 years                                               1,804,510               +/-941               14.1%                +/-0.1
   55 to 59 years                                                 938,083             +/-4,590                7.3%                +/-0.1
   60 to 64 years                                                 824,255             +/-4,513                6.4%                +/-0.1
   65 to 74 years                                               1,152,343               +/-560                9.0%                +/-0.1
   75 to 84 years                                                 656,631             +/-2,685                5.1%                +/-0.1
   85 years and over                                              324,273             +/-2,617                2.5%                +/-0.1

   Median age (years)                                                  40.6              +/-0.1                 (X)                 (X)

   18 years and over                                           10,079,709               +/-673               78.8%                +/-0.1
   21 years and over                                            9,529,309             +/-3,248               74.5%                +/-0.1
   62 years and over                                            2,606,745             +/-3,676               20.4%                +/-0.1
   65 years and over                                            2,133,247               +/-551               16.7%                +/-0.1

   18 years and over                                           10,079,709               +/-673          10,079,709                   (X)
    Male                                                        4,870,053               +/-743              48.3%                 +/-0.1
    Female                                                      5,209,656               +/-629              51.7%                 +/-0.1

   65 years and over                                            2,133,247               +/-551           2,133,247                   (X)
    Male                                                          917,388               +/-385              43.0%                 +/-0.1


           1 of 3                                                                                                                            06/26/2018
                       Subject                                        Pennsylvania
                          Case 2:18-cv-01413-WB   Document
                                              Estimate
                                                           33-2 Filed 11/07/18
                                                        Margin of Error Percent
                                                                                Page   7 of 37
                                                                                 Percent Margin of
                                                                                                  Error
    Female                                                1,215,859     +/-363           57.0%            +/-0.1

RACE
  Total population                                       12,783,977       *****      12,783,977              (X)
   One race                                              12,498,209   +/-4,625           97.8%            +/-0.1
   Two or more races                                        285,768   +/-4,625            2.2%            +/-0.1

   One race                                              12,498,209   +/-4,625           97.8%            +/-0.1
     White                                               10,402,743   +/-4,678           81.4%            +/-0.1
     Black or African American                            1,410,563   +/-4,935           11.0%            +/-0.1
     American Indian and Alaska Native                       24,947   +/-1,419            0.2%            +/-0.1
      Cherokee tribal grouping                                3,096     +/-439            0.0%            +/-0.1
      Chippewa tribal grouping                                  361     +/-105            0.0%            +/-0.1
      Navajo tribal grouping                                    264     +/-149            0.0%            +/-0.1
      Sioux tribal grouping                                     635     +/-203            0.0%            +/-0.1
     Asian                                                  401,979   +/-2,085            3.1%            +/-0.1
      Asian Indian                                          120,516   +/-3,455            0.9%            +/-0.1
      Chinese                                               103,565   +/-3,506            0.8%            +/-0.1
      Filipino                                               24,536   +/-1,633            0.2%            +/-0.1
      Japanese                                                6,902     +/-694            0.1%            +/-0.1
      Korean                                                 40,258   +/-2,219            0.3%            +/-0.1
      Vietnamese                                             42,515   +/-2,543            0.3%            +/-0.1
      Other Asian                                            63,687   +/-2,770            0.5%            +/-0.1
     Native Hawaiian and Other Pacific Islander               4,463     +/-761            0.0%            +/-0.1
      Native Hawaiian                                         1,785     +/-598            0.0%            +/-0.1
      Guamanian or Chamorro                                     453     +/-140            0.0%            +/-0.1
      Samoan                                                    461     +/-151            0.0%            +/-0.1
      Other Pacific Islander                                  1,764     +/-542            0.0%            +/-0.1
     Some other race                                        253,514   +/-5,534            2.0%            +/-0.1
   Two or more races                                        285,768   +/-4,625            2.2%            +/-0.1
     White and Black or African American                    119,694   +/-3,317            0.9%            +/-0.1
     White and American Indian and Alaska Native             37,348   +/-1,716            0.3%            +/-0.1
     White and Asian                                         44,642   +/-1,783            0.3%            +/-0.1
     Black or African American and American Indian and       12,680   +/-1,276            0.1%            +/-0.1
Alaska Native

 Race alone or in combination with one or more other
races
  Total population                                       12,783,977       *****      12,783,977              (X)
    White                                                10,648,247   +/-6,050           83.3%            +/-0.1
    Black or African American                             1,577,690   +/-4,148           12.3%            +/-0.1
    American Indian and Alaska Native                        94,287   +/-2,615            0.7%            +/-0.1
    Asian                                                   465,483   +/-1,455            3.6%            +/-0.1
    Native Hawaiian and Other Pacific Islander               15,038   +/-1,084            0.1%            +/-0.1
    Some other race                                         294,130   +/-5,819            2.3%            +/-0.1

HISPANIC OR LATINO AND RACE
  Total population                                       12,783,977       *****      12,783,977              (X)
   Hispanic or Latino (of any race)                         843,164     +/-102            6.6%            +/-0.1
    Mexican                                                 146,348   +/-3,812            1.1%            +/-0.1
    Puerto Rican                                            431,155   +/-4,887            3.4%            +/-0.1
    Cuban                                                    19,842   +/-1,572            0.2%            +/-0.1
    Other Hispanic or Latino                                245,819   +/-4,394            1.9%            +/-0.1
   Not Hispanic or Latino                                11,940,813     +/-102           93.4%            +/-0.1
    White alone                                           9,934,801   +/-1,371           77.7%            +/-0.1
    Black or African American alone                       1,353,424   +/-3,723           10.6%            +/-0.1
    American Indian and Alaska Native alone                  14,331     +/-823            0.1%            +/-0.1
    Asian alone                                             398,900   +/-1,978            3.1%            +/-0.1
    Native Hawaiian and Other Pacific Islander alone          2,374     +/-402            0.0%            +/-0.1



           2 of 3                                                                                                  06/26/2018
                         Subject                                                             Pennsylvania
                            Case 2:18-cv-01413-WB   Document
                                                Estimate
                                                             33-2 Filed 11/07/18
                                                          Margin of Error Percent
                                                                                  Page   8 of 37
                                                                                   Percent Margin of
                                                                                                                                     Error
    Some other race alone                                                18,880              +/-1,535                  0.1%                  +/-0.1
    Two or more races                                                   218,103              +/-4,468                  1.7%                  +/-0.1
      Two races including Some other race                                 8,975                +/-932                  0.1%                  +/-0.1
      Two races excluding Some other race, and Three                    209,128              +/-4,259                  1.6%                  +/-0.1
or more races

 Total housing units                                                  5,592,175              +/-2,030                    (X)                   (X)

CITIZEN, VOTING AGE POPULATION
  Citizen, 18 and over population                                     9,725,847              +/-4,587             9,725,847                     (X)
   Male                                                               4,688,565              +/-2,798                48.2%                   +/-0.1
   Female                                                             5,037,282              +/-3,064                51.8%                   +/-0.1



           Data are based on a sample and are subject to sampling variability. The degree of uncertainty for an estimate arising from sampling variability is
           represented through the use of a margin of error. The value shown here is the 90 percent margin of error. The margin of error can be interpreted
           roughly as providing a 90 percent probability that the interval defined by the estimate minus the margin of error and the estimate plus the margin of
           error (the lower and upper confidence bounds) contains the true value. In addition to sampling variability, the ACS estimates are subject to
           nonsampling error (for a discussion of nonsampling variability, see Accuracy of the Data). The effect of nonsampling error is not represented in these
           tables.


           For more information on understanding race and Hispanic origin data, please see the Census 2010 Brief entitled, Overview of Race and Hispanic
           Origin: 2010, issued March 2011. (pdf format)


           While the 2012-2016 American Community Survey (ACS) data generally reflect the February 2013 Office of Management and Budget (OMB)
           definitions of metropolitan and micropolitan statistical areas; in certain instances the names, codes, and boundaries of the principal cities shown in
           ACS tables may differ from the OMB definitions due to differences in the effective dates of the geographic entities.



           Estimates of urban and rural population, housing units, and characteristics reflect boundaries of urban areas defined based on Census 2010 data. As
           a result, data for urban and rural areas from the ACS do not necessarily reflect the results of ongoing urbanization.


           Source: U.S. Census Bureau, 2012-2016 American Community Survey 5-Year Estimates


           Explanation of Symbols:

              1. An '**' entry in the margin of error column indicates that either no sample observations or too few sample observations were available to
           compute a standard error and thus the margin of error. A statistical test is not appropriate.
              2. An '-' entry in the estimate column indicates that either no sample observations or too few sample observations were available to compute an
           estimate, or a ratio of medians cannot be calculated because one or both of the median estimates falls in the lowest interval or upper interval of an
           open-ended distribution.
              3. An '-' following a median estimate means the median falls in the lowest interval of an open-ended distribution.
              4. An '+' following a median estimate means the median falls in the upper interval of an open-ended distribution.
              5. An '***' entry in the margin of error column indicates that the median falls in the lowest interval or upper interval of an open-ended distribution. A
           statistical test is not appropriate.
              6. An '*****' entry in the margin of error column indicates that the estimate is controlled. A statistical test for sampling variability is not appropriate.
              7. An 'N' entry in the estimate and margin of error columns indicates that data for this geographic area cannot be displayed because the number of
           sample cases is too small.
              8. An '(X)' means that the estimate is not applicable or not available.




           3 of 3                                                                                                                                        06/26/2018
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 9 of 37




                     EXHIBIT C
                         Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 10 of 37




    DP05                     ACS DEMOGRAPHIC AND HOUSING ESTIMATES

                             2012-2016 American Community Survey 5-Year Estimates



          Supporting documentation on code lists, subject definitions, data accuracy, and statistical testing can be found on the American Community Survey
          website in the Data and Documentation section.

          Sample size and data quality measures (including coverage rates, allocation rates, and response rates) can be found on the American Community
          Survey website in the Methodology section.


          Tell us what you think. Provide feedback to help make American Community Survey data more useful for you.

          Although the American Community Survey (ACS) produces population, demographic and housing unit estimates, it is the Census Bureau's Population
          Estimates Program that produces and disseminates the official estimates of the population for the nation, states, counties, cities and towns and
          estimates of housing units for states and counties.




                        Subject                                               Philadelphia County, Pennsylvania
                                                            Estimate            Margin of Error       Percent           Percent Margin of
                                                                                                                             Error
SEX AND AGE
  Total population                                              1,559,938                   *****        1,559,938                    (X)
   Male                                                           737,899                 +/-154            47.3%                  +/-0.1
   Female                                                         822,039                 +/-154            52.7%                  +/-0.1

   Under 5 years                                                  107,874                  +/-28              6.9%                 +/-0.1
   5 to 9 years                                                    92,067               +/-1,571              5.9%                 +/-0.1
   10 to 14 years                                                  91,557               +/-1,582              5.9%                 +/-0.1
   15 to 19 years                                                 101,976                 +/-196              6.5%                 +/-0.1
   20 to 24 years                                                 131,212                  +/-95              8.4%                 +/-0.1
   25 to 34 years                                                 281,863                 +/-133             18.1%                 +/-0.1
   35 to 44 years                                                 190,694                 +/-117             12.2%                 +/-0.1
   45 to 54 years                                                 190,414                 +/-103             12.2%                 +/-0.1
   55 to 59 years                                                  95,682               +/-1,206              6.1%                 +/-0.1
   60 to 64 years                                                  81,269               +/-1,194              5.2%                 +/-0.1
   65 to 74 years                                                 107,809                  +/-76              6.9%                 +/-0.1
   75 to 84 years                                                  58,974                 +/-948              3.8%                 +/-0.1
   85 years and over                                               28,547                 +/-942              1.8%                 +/-0.1

   Median age (years)                                                  33.9               +/-0.2                  (X)                 (X)

   18 years and over                                            1,214,129                   *****            77.8%                  *****
   21 years and over                                            1,139,054               +/-1,319             73.0%                 +/-0.1
   62 years and over                                              241,179               +/-1,176             15.5%                 +/-0.1
   65 years and over                                              195,330                  +/-34             12.5%                 +/-0.1

   18 years and over                                            1,214,129                   *****        1,214,129                    (X)
    Male                                                          561,989                  +/-22            46.3%                  +/-0.1
    Female                                                        652,140                  +/-24            53.7%                  +/-0.1

   65 years and over                                              195,330                  +/-34           195,330                    (X)
    Male                                                           77,082                   +/-5            39.5%                  +/-0.1


           1 of 3                                                                                                                            06/26/2018
                       Subject                                       Philadelphia County, Pennsylvania
                         Case 2:18-cv-01413-WBEstimate
                                                  Document 33-2 Filed 11/07/18
                                                        Margin of Error Percent
                                                                                Page  11 of 37
                                                                                 Percent Margin of
                                                                                                            Error
    Female                                                118,248                 +/-33            60.5%            +/-0.1

RACE
  Total population                                       1,559,938                 *****        1,559,938              (X)
   One race                                              1,516,298             +/-2,251            97.2%            +/-0.1
   Two or more races                                        43,640             +/-2,251             2.8%            +/-0.1

   One race                                              1,516,298             +/-2,251            97.2%            +/-0.1
     White                                                 643,570             +/-3,173            41.3%            +/-0.2
     Black or African American                             668,573             +/-2,923            42.9%            +/-0.2
     American Indian and Alaska Native                       5,734               +/-866             0.4%            +/-0.1
      Cherokee tribal grouping                                 818               +/-317             0.1%            +/-0.1
      Chippewa tribal grouping                                   0                +/-23             0.0%            +/-0.1
      Navajo tribal grouping                                    45                +/-71             0.0%            +/-0.1
      Sioux tribal grouping                                    147               +/-130             0.0%            +/-0.1
     Asian                                                 107,669             +/-1,022             6.9%            +/-0.1
      Asian Indian                                          19,796             +/-1,556             1.3%            +/-0.1
      Chinese                                               35,451             +/-1,892             2.3%            +/-0.1
      Filipino                                               5,915               +/-862             0.4%            +/-0.1
      Japanese                                               1,023               +/-224             0.1%            +/-0.1
      Korean                                                 6,420               +/-766             0.4%            +/-0.1
      Vietnamese                                            16,682             +/-1,606             1.1%            +/-0.1
      Other Asian                                           22,382             +/-1,985             1.4%            +/-0.1
     Native Hawaiian and Other Pacific Islander              1,663               +/-610             0.1%            +/-0.1
      Native Hawaiian                                          868               +/-534             0.1%            +/-0.1
      Guamanian or Chamorro                                     77                +/-63             0.0%            +/-0.1
      Samoan                                                    86                +/-59             0.0%            +/-0.1
      Other Pacific Islander                                   632               +/-299             0.0%            +/-0.1
     Some other race                                        89,089             +/-4,175             5.7%            +/-0.3
   Two or more races                                        43,640             +/-2,251             2.8%            +/-0.1
     White and Black or African American                    14,512             +/-1,472             0.9%            +/-0.1
     White and American Indian and Alaska Native             3,366               +/-639             0.2%            +/-0.1
     White and Asian                                         6,394               +/-745             0.4%            +/-0.1
     Black or African American and American Indian and       4,306               +/-831             0.3%            +/-0.1
Alaska Native

 Race alone or in combination with one or more other
races
  Total population                                       1,559,938                 *****        1,559,938              (X)
    White                                                  674,711             +/-3,979            43.3%            +/-0.3
    Black or African American                              696,535             +/-2,553            44.7%            +/-0.2
    American Indian and Alaska Native                       17,385             +/-1,421             1.1%            +/-0.1
    Asian                                                  118,257               +/-937             7.6%            +/-0.1
    Native Hawaiian and Other Pacific Islander               4,076               +/-822             0.3%            +/-0.1
    Some other race                                         97,133             +/-3,990             6.2%            +/-0.3

HISPANIC OR LATINO AND RACE
  Total population                                       1,559,938                 *****        1,559,938              (X)
   Hispanic or Latino (of any race)                        214,770                 *****           13.8%             *****
    Mexican                                                 18,612             +/-1,835             1.2%            +/-0.1
    Puerto Rican                                           135,236             +/-2,825             8.7%            +/-0.2
    Cuban                                                    4,204               +/-782             0.3%            +/-0.1
    Other Hispanic or Latino                                56,718             +/-2,956             3.6%            +/-0.2
   Not Hispanic or Latino                                1,345,168                 *****           86.2%             *****
    White alone                                            550,157               +/-572            35.3%            +/-0.1
    Black or African American alone                        648,187             +/-1,850            41.6%            +/-0.1
    American Indian and Alaska Native alone                  2,986               +/-428             0.2%            +/-0.1
    Asian alone                                            106,642               +/-914             6.8%            +/-0.1
    Native Hawaiian and Other Pacific Islander alone           425               +/-100             0.0%            +/-0.1



           2 of 3                                                                                                            06/26/2018
                         Subject                                                  Philadelphia County, Pennsylvania
                           Case 2:18-cv-01413-WBEstimate
                                                    Document 33-2 Filed 11/07/18
                                                          Margin of Error Percent
                                                                                  Page  12 of 37
                                                                                   Percent Margin of
                                                                                                                                     Error
    Some other race alone                                                 4,789                +/-763                  0.3%                  +/-0.1
    Two or more races                                                    31,982              +/-2,008                  2.1%                  +/-0.1
      Two races including Some other race                                 1,962                +/-418                  0.1%                  +/-0.1
      Two races excluding Some other race, and Three                     30,020              +/-2,022                  1.9%                  +/-0.1
or more races

 Total housing units                                                    671,125                +/-826                    (X)                   (X)

CITIZEN, VOTING AGE POPULATION
  Citizen, 18 and over population                                     1,120,332              +/-2,897             1,120,332                     (X)
   Male                                                                 514,161              +/-1,924                45.9%                   +/-0.1
   Female                                                               606,171              +/-1,692                54.1%                   +/-0.1



           Data are based on a sample and are subject to sampling variability. The degree of uncertainty for an estimate arising from sampling variability is
           represented through the use of a margin of error. The value shown here is the 90 percent margin of error. The margin of error can be interpreted
           roughly as providing a 90 percent probability that the interval defined by the estimate minus the margin of error and the estimate plus the margin of
           error (the lower and upper confidence bounds) contains the true value. In addition to sampling variability, the ACS estimates are subject to
           nonsampling error (for a discussion of nonsampling variability, see Accuracy of the Data). The effect of nonsampling error is not represented in these
           tables.


           For more information on understanding race and Hispanic origin data, please see the Census 2010 Brief entitled, Overview of Race and Hispanic
           Origin: 2010, issued March 2011. (pdf format)


           While the 2012-2016 American Community Survey (ACS) data generally reflect the February 2013 Office of Management and Budget (OMB)
           definitions of metropolitan and micropolitan statistical areas; in certain instances the names, codes, and boundaries of the principal cities shown in
           ACS tables may differ from the OMB definitions due to differences in the effective dates of the geographic entities.



           Estimates of urban and rural population, housing units, and characteristics reflect boundaries of urban areas defined based on Census 2010 data. As
           a result, data for urban and rural areas from the ACS do not necessarily reflect the results of ongoing urbanization.


           Source: U.S. Census Bureau, 2012-2016 American Community Survey 5-Year Estimates


           Explanation of Symbols:

              1. An '**' entry in the margin of error column indicates that either no sample observations or too few sample observations were available to
           compute a standard error and thus the margin of error. A statistical test is not appropriate.
              2. An '-' entry in the estimate column indicates that either no sample observations or too few sample observations were available to compute an
           estimate, or a ratio of medians cannot be calculated because one or both of the median estimates falls in the lowest interval or upper interval of an
           open-ended distribution.
              3. An '-' following a median estimate means the median falls in the lowest interval of an open-ended distribution.
              4. An '+' following a median estimate means the median falls in the upper interval of an open-ended distribution.
              5. An '***' entry in the margin of error column indicates that the median falls in the lowest interval or upper interval of an open-ended distribution. A
           statistical test is not appropriate.
              6. An '*****' entry in the margin of error column indicates that the estimate is controlled. A statistical test for sampling variability is not appropriate.
              7. An 'N' entry in the estimate and margin of error columns indicates that data for this geographic area cannot be displayed because the number of
           sample cases is too small.
              8. An '(X)' means that the estimate is not applicable or not available.




           3 of 3                                                                                                                                        06/26/2018
                         Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 13 of 37




    DP05                     ACS DEMOGRAPHIC AND HOUSING ESTIMATES

                             2012-2016 American Community Survey 5-Year Estimates



          Supporting documentation on code lists, subject definitions, data accuracy, and statistical testing can be found on the American Community Survey
          website in the Data and Documentation section.

          Sample size and data quality measures (including coverage rates, allocation rates, and response rates) can be found on the American Community
          Survey website in the Methodology section.


          Tell us what you think. Provide feedback to help make American Community Survey data more useful for you.

          Although the American Community Survey (ACS) produces population, demographic and housing unit estimates, it is the Census Bureau's Population
          Estimates Program that produces and disseminates the official estimates of the population for the nation, states, counties, cities and towns and
          estimates of housing units for states and counties.




                        Subject                                               Bucks County, Pennsylvania
                                                            Estimate          Margin of Error    Percent              Percent Margin of
                                                                                                                           Error
SEX AND AGE
  Total population                                                626,220                 *****            626,220                   (X)
   Male                                                           307,068                +/-87              49.0%                 +/-0.1
   Female                                                         319,152                +/-87              51.0%                 +/-0.1

   Under 5 years                                                   31,007                +/-53                5.0%                +/-0.1
   5 to 9 years                                                    37,559               +/-844                6.0%                +/-0.1
   10 to 14 years                                                  39,339               +/-822                6.3%                +/-0.1
   15 to 19 years                                                  40,752               +/-107                6.5%                +/-0.1
   20 to 24 years                                                  35,370                +/-44                5.6%                +/-0.1
   25 to 34 years                                                  68,500               +/-107               10.9%                +/-0.1
   35 to 44 years                                                  74,789                +/-71               11.9%                +/-0.1
   45 to 54 years                                                 100,921                +/-64               16.1%                +/-0.1
   55 to 59 years                                                  51,029               +/-880                8.1%                +/-0.1
   60 to 64 years                                                  42,627               +/-880                6.8%                +/-0.1
   65 to 74 years                                                  57,489                +/-31                9.2%                +/-0.1
   75 to 84 years                                                  31,357               +/-701                5.0%                +/-0.1
   85 years and over                                               15,481               +/-698                2.5%                +/-0.1

   Median age (years)                                                  43.3              +/-0.1                 (X)                 (X)

   18 years and over                                              492,079                 *****              78.6%                 *****
   21 years and over                                              471,060               +/-458               75.2%                +/-0.1
   62 years and over                                              128,685               +/-670               20.5%                +/-0.1
   65 years and over                                              104,327                 *****              16.7%                 *****

   18 years and over                                              492,079                 *****            492,079                   (X)
    Male                                                          238,370                 *****             48.4%                  *****
    Female                                                        253,709                 *****             51.6%                  *****

   65 years and over                                              104,327                 *****            104,327                   (X)
    Male                                                           45,724                 *****             43.8%                  *****


           1 of 3                                                                                                                            06/26/2018
                       Subject                                     Bucks County, Pennsylvania
                         Case 2:18-cv-01413-WBEstimate
                                                  Document 33-2 Filed 11/07/18
                                                        Margin of Error Percent
                                                                                Page  14 of 37
                                                                                 Percent Margin of
                                                                                                        Error
    Female                                                58,603              *****             56.2%            *****

RACE
  Total population                                       626,220              *****        626,220                 (X)
   One race                                              614,991          +/-1,019          98.2%               +/-0.2
   Two or more races                                      11,229          +/-1,019           1.8%               +/-0.2

   One race                                              614,991          +/-1,019              98.2%           +/-0.2
     White                                               556,082          +/-1,015              88.8%           +/-0.2
     Black or African American                            24,226            +/-595               3.9%           +/-0.1
     American Indian and Alaska Native                       909            +/-262               0.1%           +/-0.1
      Cherokee tribal grouping                                49             +/-49               0.0%           +/-0.1
      Chippewa tribal grouping                                20             +/-28               0.0%           +/-0.1
      Navajo tribal grouping                                  25             +/-36               0.0%           +/-0.1
      Sioux tribal grouping                                   11             +/-18               0.0%           +/-0.1
     Asian                                                27,680            +/-645               4.4%           +/-0.1
      Asian Indian                                        14,231            +/-963               2.3%           +/-0.2
      Chinese                                              4,583            +/-658               0.7%           +/-0.1
      Filipino                                             1,780            +/-368               0.3%           +/-0.1
      Japanese                                               219             +/-88               0.0%           +/-0.1
      Korean                                               3,287            +/-769               0.5%           +/-0.1
      Vietnamese                                           1,359            +/-327               0.2%           +/-0.1
      Other Asian                                          2,221            +/-611               0.4%           +/-0.1
     Native Hawaiian and Other Pacific Islander               25             +/-28               0.0%           +/-0.1
      Native Hawaiian                                          1               +/-2              0.0%           +/-0.1
      Guamanian or Chamorro                                    8             +/-12               0.0%           +/-0.1
      Samoan                                                   0             +/-23               0.0%           +/-0.1
      Other Pacific Islander                                  16             +/-25               0.0%           +/-0.1
     Some other race                                       6,069            +/-976               1.0%           +/-0.2
   Two or more races                                      11,229          +/-1,019               1.8%           +/-0.2
     White and Black or African American                   3,363            +/-532               0.5%           +/-0.1
     White and American Indian and Alaska Native           1,344            +/-256               0.2%           +/-0.1
     White and Asian                                       3,258            +/-530               0.5%           +/-0.1
     Black or African American and American Indian and       346            +/-206               0.1%           +/-0.1
Alaska Native

 Race alone or in combination with one or more other
races
  Total population                                       626,220              *****        626,220                 (X)
    White                                                566,012          +/-1,239          90.4%               +/-0.2
    Black or African American                             29,100            +/-374           4.6%               +/-0.1
    American Indian and Alaska Native                      3,479            +/-447           0.6%               +/-0.1
    Asian                                                 31,821            +/-183           5.1%               +/-0.1
    Native Hawaiian and Other Pacific Islander               348            +/-201           0.1%               +/-0.1
    Some other race                                        7,779          +/-1,039           1.2%               +/-0.2

HISPANIC OR LATINO AND RACE
  Total population                                       626,220              *****        626,220                 (X)
   Hispanic or Latino (of any race)                       30,399              *****          4.9%                *****
    Mexican                                                7,741          +/-1,037           1.2%               +/-0.2
    Puerto Rican                                          12,350            +/-961           2.0%               +/-0.2
    Cuban                                                  1,229            +/-290           0.2%               +/-0.1
    Other Hispanic or Latino                               9,079          +/-1,114           1.4%               +/-0.2
   Not Hispanic or Latino                                595,821              *****         95.1%                *****
    White alone                                          533,846            +/-437          85.2%               +/-0.1
    Black or African American alone                       23,269            +/-591           3.7%               +/-0.1
    American Indian and Alaska Native alone                  805            +/-258           0.1%               +/-0.1
    Asian alone                                           27,466            +/-649           4.4%               +/-0.1
    Native Hawaiian and Other Pacific Islander alone           1               +/-2          0.0%               +/-0.1



           2 of 3                                                                                                        06/26/2018
                         Subject                                                    Bucks County, Pennsylvania
                           Case 2:18-cv-01413-WBEstimate
                                                    Document 33-2 Filed 11/07/18
                                                          Margin of Error Percent
                                                                                  Page  15 of 37
                                                                                   Percent Margin of
                                                                                                                                     Error
    Some other race alone                                                   997                +/-446                  0.2%                  +/-0.1
    Two or more races                                                     9,437                +/-868                  1.5%                  +/-0.1
      Two races including Some other race                                   564                +/-274                  0.1%                  +/-0.1
      Two races excluding Some other race, and Three                      8,873                +/-820                  1.4%                  +/-0.1
or more races

 Total housing units                                                    246,869                +/-288                    (X)                   (X)

CITIZEN, VOTING AGE POPULATION
  Citizen, 18 and over population                                       474,049              +/-1,111               474,049                     (X)
   Male                                                                 229,829                +/-699                48.5%                   +/-0.1
   Female                                                               244,220                +/-625                51.5%                   +/-0.1



           Data are based on a sample and are subject to sampling variability. The degree of uncertainty for an estimate arising from sampling variability is
           represented through the use of a margin of error. The value shown here is the 90 percent margin of error. The margin of error can be interpreted
           roughly as providing a 90 percent probability that the interval defined by the estimate minus the margin of error and the estimate plus the margin of
           error (the lower and upper confidence bounds) contains the true value. In addition to sampling variability, the ACS estimates are subject to
           nonsampling error (for a discussion of nonsampling variability, see Accuracy of the Data). The effect of nonsampling error is not represented in these
           tables.


           For more information on understanding race and Hispanic origin data, please see the Census 2010 Brief entitled, Overview of Race and Hispanic
           Origin: 2010, issued March 2011. (pdf format)


           While the 2012-2016 American Community Survey (ACS) data generally reflect the February 2013 Office of Management and Budget (OMB)
           definitions of metropolitan and micropolitan statistical areas; in certain instances the names, codes, and boundaries of the principal cities shown in
           ACS tables may differ from the OMB definitions due to differences in the effective dates of the geographic entities.



           Estimates of urban and rural population, housing units, and characteristics reflect boundaries of urban areas defined based on Census 2010 data. As
           a result, data for urban and rural areas from the ACS do not necessarily reflect the results of ongoing urbanization.


           Source: U.S. Census Bureau, 2012-2016 American Community Survey 5-Year Estimates


           Explanation of Symbols:

              1. An '**' entry in the margin of error column indicates that either no sample observations or too few sample observations were available to
           compute a standard error and thus the margin of error. A statistical test is not appropriate.
              2. An '-' entry in the estimate column indicates that either no sample observations or too few sample observations were available to compute an
           estimate, or a ratio of medians cannot be calculated because one or both of the median estimates falls in the lowest interval or upper interval of an
           open-ended distribution.
              3. An '-' following a median estimate means the median falls in the lowest interval of an open-ended distribution.
              4. An '+' following a median estimate means the median falls in the upper interval of an open-ended distribution.
              5. An '***' entry in the margin of error column indicates that the median falls in the lowest interval or upper interval of an open-ended distribution. A
           statistical test is not appropriate.
              6. An '*****' entry in the margin of error column indicates that the estimate is controlled. A statistical test for sampling variability is not appropriate.
              7. An 'N' entry in the estimate and margin of error columns indicates that data for this geographic area cannot be displayed because the number of
           sample cases is too small.
              8. An '(X)' means that the estimate is not applicable or not available.




           3 of 3                                                                                                                                        06/26/2018
                         Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 16 of 37




    DP05                     ACS DEMOGRAPHIC AND HOUSING ESTIMATES

                             2012-2016 American Community Survey 5-Year Estimates



          Supporting documentation on code lists, subject definitions, data accuracy, and statistical testing can be found on the American Community Survey
          website in the Data and Documentation section.

          Sample size and data quality measures (including coverage rates, allocation rates, and response rates) can be found on the American Community
          Survey website in the Methodology section.


          Tell us what you think. Provide feedback to help make American Community Survey data more useful for you.

          Although the American Community Survey (ACS) produces population, demographic and housing unit estimates, it is the Census Bureau's Population
          Estimates Program that produces and disseminates the official estimates of the population for the nation, states, counties, cities and towns and
          estimates of housing units for states and counties.




                        Subject                                               Chester County, Pennsylvania
                                                            Estimate          Margin of Error      Percent            Percent Margin of
                                                                                                                           Error
SEX AND AGE
  Total population                                                512,028                 *****            512,028                   (X)
   Male                                                           252,007                +/-84              49.2%                 +/-0.1
   Female                                                         260,021                +/-84              50.8%                 +/-0.1

   Under 5 years                                                   29,243                +/-22                5.7%                +/-0.1
   5 to 9 years                                                    33,404               +/-903                6.5%                +/-0.2
   10 to 14 years                                                  36,103               +/-885                7.1%                +/-0.2
   15 to 19 years                                                  36,900                +/-91                7.2%                +/-0.1
   20 to 24 years                                                  31,587                +/-66                6.2%                +/-0.1
   25 to 34 years                                                  57,947               +/-107               11.3%                +/-0.1
   35 to 44 years                                                  64,303                +/-76               12.6%                +/-0.1
   45 to 54 years                                                  78,676                +/-66               15.4%                +/-0.1
   55 to 59 years                                                  37,478               +/-901                7.3%                +/-0.2
   60 to 64 years                                                  31,778               +/-893                6.2%                +/-0.2
   65 to 74 years                                                  42,316                +/-75                8.3%                +/-0.1
   75 to 84 years                                                  21,579               +/-488                4.2%                +/-0.1
   85 years and over                                               10,714               +/-486                2.1%                +/-0.1

   Median age (years)                                                  40.3              +/-0.1                 (X)                 (X)

   18 years and over                                              391,453                +/-35               76.5%                +/-0.1
   21 years and over                                              370,109               +/-477               72.3%                +/-0.1
   62 years and over                                               92,193               +/-665               18.0%                +/-0.1
   65 years and over                                               74,609                +/-82               14.6%                +/-0.1

   18 years and over                                              391,453                +/-35             391,453                   (X)
    Male                                                          190,267                +/-51              48.6%                 +/-0.1
    Female                                                        201,186                +/-44              51.4%                 +/-0.1

   65 years and over                                               74,609                +/-82              74,609                   (X)
    Male                                                           33,085                +/-51              44.3%                 +/-0.1


           1 of 3                                                                                                                            06/26/2018
                       Subject                                     Chester County, Pennsylvania
                         Case 2:18-cv-01413-WBEstimate
                                                  Document 33-2 Filed 11/07/18
                                                        Margin of Error Percent
                                                                                Page  17 of 37
                                                                                 Percent Margin of
                                                                                                      Error
    Female                                                41,524              +/-48           55.7%           +/-0.1

RACE
  Total population                                       512,028               *****        512,028              (X)
   One race                                              501,226             +/-916          97.9%            +/-0.2
   Two or more races                                      10,802             +/-916           2.1%            +/-0.2

   One race                                              501,226             +/-916           97.9%           +/-0.2
     White                                               441,027             +/-972           86.1%           +/-0.2
     Black or African American                            29,907             +/-799            5.8%           +/-0.2
     American Indian and Alaska Native                       624             +/-224            0.1%           +/-0.1
      Cherokee tribal grouping                                95             +/-105            0.0%           +/-0.1
      Chippewa tribal grouping                                 0              +/-23            0.0%           +/-0.1
      Navajo tribal grouping                                   7              +/-13            0.0%           +/-0.1
      Sioux tribal grouping                                   21              +/-29            0.0%           +/-0.1
     Asian                                                23,718             +/-446            4.6%           +/-0.1
      Asian Indian                                        11,744             +/-921            2.3%           +/-0.2
      Chinese                                              5,251             +/-660            1.0%           +/-0.1
      Filipino                                             1,671             +/-577            0.3%           +/-0.1
      Japanese                                               256             +/-105            0.0%           +/-0.1
      Korean                                               1,506             +/-420            0.3%           +/-0.1
      Vietnamese                                           1,226             +/-324            0.2%           +/-0.1
      Other Asian                                          2,064             +/-574            0.4%           +/-0.1
     Native Hawaiian and Other Pacific Islander              123              +/-53            0.0%           +/-0.1
      Native Hawaiian                                         75              +/-60            0.0%           +/-0.1
      Guamanian or Chamorro                                    0              +/-23            0.0%           +/-0.1
      Samoan                                                   0              +/-23            0.0%           +/-0.1
      Other Pacific Islander                                  48              +/-46            0.0%           +/-0.1
     Some other race                                       5,827             +/-978            1.1%           +/-0.2
   Two or more races                                      10,802             +/-916            2.1%           +/-0.2
     White and Black or African American                   4,416             +/-719            0.9%           +/-0.1
     White and American Indian and Alaska Native           1,162             +/-198            0.2%           +/-0.1
     White and Asian                                       2,281             +/-423            0.4%           +/-0.1
     Black or African American and American Indian and       385             +/-267            0.1%           +/-0.1
Alaska Native

 Race alone or in combination with one or more other
races
  Total population                                       512,028               *****        512,028              (X)
    White                                                450,378           +/-1,245          88.0%            +/-0.2
    Black or African American                             35,703             +/-382           7.0%            +/-0.1
    American Indian and Alaska Native                      2,631             +/-374           0.5%            +/-0.1
    Asian                                                 26,885             +/-146           5.3%            +/-0.1
    Native Hawaiian and Other Pacific Islander               538             +/-176           0.1%            +/-0.1
    Some other race                                        7,435           +/-1,021           1.5%            +/-0.2

HISPANIC OR LATINO AND RACE
  Total population                                       512,028               *****        512,028              (X)
   Hispanic or Latino (of any race)                       36,161               *****          7.1%             *****
    Mexican                                               20,729           +/-1,192           4.0%            +/-0.2
    Puerto Rican                                           8,032             +/-934           1.6%            +/-0.2
    Cuban                                                    747             +/-247           0.1%            +/-0.1
    Other Hispanic or Latino                               6,653             +/-866           1.3%            +/-0.2
   Not Hispanic or Latino                                475,867               *****         92.9%             *****
    White alone                                          412,876             +/-162          80.6%            +/-0.1
    Black or African American alone                       29,039             +/-718           5.7%            +/-0.1
    American Indian and Alaska Native alone                  444             +/-209           0.1%            +/-0.1
    Asian alone                                           23,694             +/-452           4.6%            +/-0.1
    Native Hawaiian and Other Pacific Islander alone         123              +/-53           0.0%            +/-0.1



           2 of 3                                                                                                      06/26/2018
                         Subject                                                   Chester County, Pennsylvania
                           Case 2:18-cv-01413-WBEstimate
                                                    Document 33-2 Filed 11/07/18
                                                          Margin of Error Percent
                                                                                  Page  18 of 37
                                                                                   Percent Margin of
                                                                                                                                     Error
    Some other race alone                                                   456                +/-159                  0.1%                  +/-0.1
    Two or more races                                                     9,235                +/-856                  1.8%                  +/-0.2
      Two races including Some other race                                   488                +/-190                  0.1%                  +/-0.1
      Two races excluding Some other race, and Three                      8,747                +/-811                  1.7%                  +/-0.2
or more races

 Total housing units                                                    195,720                +/-354                    (X)                   (X)

CITIZEN, VOTING AGE POPULATION
  Citizen, 18 and over population                                       367,554              +/-1,078               367,554                     (X)
   Male                                                                 177,515                +/-697                48.3%                   +/-0.1
   Female                                                               190,039                +/-580                51.7%                   +/-0.1



           Data are based on a sample and are subject to sampling variability. The degree of uncertainty for an estimate arising from sampling variability is
           represented through the use of a margin of error. The value shown here is the 90 percent margin of error. The margin of error can be interpreted
           roughly as providing a 90 percent probability that the interval defined by the estimate minus the margin of error and the estimate plus the margin of
           error (the lower and upper confidence bounds) contains the true value. In addition to sampling variability, the ACS estimates are subject to
           nonsampling error (for a discussion of nonsampling variability, see Accuracy of the Data). The effect of nonsampling error is not represented in these
           tables.


           For more information on understanding race and Hispanic origin data, please see the Census 2010 Brief entitled, Overview of Race and Hispanic
           Origin: 2010, issued March 2011. (pdf format)


           While the 2012-2016 American Community Survey (ACS) data generally reflect the February 2013 Office of Management and Budget (OMB)
           definitions of metropolitan and micropolitan statistical areas; in certain instances the names, codes, and boundaries of the principal cities shown in
           ACS tables may differ from the OMB definitions due to differences in the effective dates of the geographic entities.



           Estimates of urban and rural population, housing units, and characteristics reflect boundaries of urban areas defined based on Census 2010 data. As
           a result, data for urban and rural areas from the ACS do not necessarily reflect the results of ongoing urbanization.


           Source: U.S. Census Bureau, 2012-2016 American Community Survey 5-Year Estimates


           Explanation of Symbols:

              1. An '**' entry in the margin of error column indicates that either no sample observations or too few sample observations were available to
           compute a standard error and thus the margin of error. A statistical test is not appropriate.
              2. An '-' entry in the estimate column indicates that either no sample observations or too few sample observations were available to compute an
           estimate, or a ratio of medians cannot be calculated because one or both of the median estimates falls in the lowest interval or upper interval of an
           open-ended distribution.
              3. An '-' following a median estimate means the median falls in the lowest interval of an open-ended distribution.
              4. An '+' following a median estimate means the median falls in the upper interval of an open-ended distribution.
              5. An '***' entry in the margin of error column indicates that the median falls in the lowest interval or upper interval of an open-ended distribution. A
           statistical test is not appropriate.
              6. An '*****' entry in the margin of error column indicates that the estimate is controlled. A statistical test for sampling variability is not appropriate.
              7. An 'N' entry in the estimate and margin of error columns indicates that data for this geographic area cannot be displayed because the number of
           sample cases is too small.
              8. An '(X)' means that the estimate is not applicable or not available.




           3 of 3                                                                                                                                        06/26/2018
                         Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 19 of 37




    DP05                     ACS DEMOGRAPHIC AND HOUSING ESTIMATES

                             2012-2016 American Community Survey 5-Year Estimates



          Supporting documentation on code lists, subject definitions, data accuracy, and statistical testing can be found on the American Community Survey
          website in the Data and Documentation section.

          Sample size and data quality measures (including coverage rates, allocation rates, and response rates) can be found on the American Community
          Survey website in the Methodology section.


          Tell us what you think. Provide feedback to help make American Community Survey data more useful for you.

          Although the American Community Survey (ACS) produces population, demographic and housing unit estimates, it is the Census Bureau's Population
          Estimates Program that produces and disseminates the official estimates of the population for the nation, states, counties, cities and towns and
          estimates of housing units for states and counties.




                        Subject                                               Delaware County, Pennsylvania
                                                            Estimate          Margin of Error      Percent            Percent Margin of
                                                                                                                           Error
SEX AND AGE
  Total population                                                562,316                 *****            562,316                   (X)
   Male                                                           270,171                +/-99              48.0%                 +/-0.1
   Female                                                         292,145                +/-99              52.0%                 +/-0.1

   Under 5 years                                                   33,832                +/-53                6.0%                +/-0.1
   5 to 9 years                                                    33,807               +/-820                6.0%                +/-0.1
   10 to 14 years                                                  35,822               +/-840                6.4%                +/-0.1
   15 to 19 years                                                  41,103                +/-91                7.3%                +/-0.1
   20 to 24 years                                                  39,817                +/-49                7.1%                +/-0.1
   25 to 34 years                                                  71,487                +/-80               12.7%                +/-0.1
   35 to 44 years                                                  66,546                +/-61               11.8%                +/-0.1
   45 to 54 years                                                  79,342                +/-64               14.1%                +/-0.1
   55 to 59 years                                                  40,273               +/-901                7.2%                +/-0.2
   60 to 64 years                                                  35,366               +/-890                6.3%                +/-0.2
   65 to 74 years                                                  44,157                +/-70                7.9%                +/-0.1
   75 to 84 years                                                  26,987               +/-703                4.8%                +/-0.1
   85 years and over                                               13,777               +/-700                2.5%                +/-0.1

   Median age (years)                                                  39.0              +/-0.2                 (X)                 (X)

   18 years and over                                              436,066                +/-49               77.5%                +/-0.1
   21 years and over                                              408,551               +/-581               72.7%                +/-0.1
   62 years and over                                              104,730               +/-798               18.6%                +/-0.1
   65 years and over                                               84,921                +/-65               15.1%                +/-0.1

   18 years and over                                              436,066                +/-49             436,066                   (X)
    Male                                                          205,604                +/-43              47.1%                 +/-0.1
    Female                                                        230,462                +/-53              52.9%                 +/-0.1

   65 years and over                                               84,921                +/-65              84,921                   (X)
    Male                                                           35,104                +/-45              41.3%                 +/-0.1


           1 of 3                                                                                                                            06/26/2018
                       Subject                                     Delaware County, Pennsylvania
                         Case 2:18-cv-01413-WBEstimate
                                                  Document 33-2 Filed 11/07/18
                                                        Margin of Error Percent
                                                                                Page  20 of 37
                                                                                 Percent Margin of
                                                                                                       Error
    Female                                                49,817              +/-50           58.7%            +/-0.1

RACE
  Total population                                       562,316               *****         562,316              (X)
   One race                                              550,236           +/-1,183           97.9%            +/-0.2
   Two or more races                                      12,080           +/-1,183            2.1%            +/-0.2

   One race                                              550,236           +/-1,183           97.9%            +/-0.2
     White                                               395,791             +/-891           70.4%            +/-0.2
     Black or African American                           118,089           +/-1,045           21.0%            +/-0.2
     American Indian and Alaska Native                       832             +/-248            0.1%            +/-0.1
      Cherokee tribal grouping                                80              +/-59            0.0%            +/-0.1
      Chippewa tribal grouping                                34              +/-40            0.0%            +/-0.1
      Navajo tribal grouping                                   0              +/-23            0.0%            +/-0.1
      Sioux tribal grouping                                    0              +/-23            0.0%            +/-0.1
     Asian                                                29,581             +/-503            5.3%            +/-0.1
      Asian Indian                                         8,948             +/-832            1.6%            +/-0.1
      Chinese                                              6,563             +/-761            1.2%            +/-0.1
      Filipino                                             1,310             +/-280            0.2%            +/-0.1
      Japanese                                               637             +/-191            0.1%            +/-0.1
      Korean                                               3,422             +/-539            0.6%            +/-0.1
      Vietnamese                                           3,662             +/-698            0.7%            +/-0.1
      Other Asian                                          5,039             +/-804            0.9%            +/-0.1
     Native Hawaiian and Other Pacific Islander              104              +/-58            0.0%            +/-0.1
      Native Hawaiian                                         41              +/-36            0.0%            +/-0.1
      Guamanian or Chamorro                                    0              +/-23            0.0%            +/-0.1
      Samoan                                                   0              +/-23            0.0%            +/-0.1
      Other Pacific Islander                                  63              +/-59            0.0%            +/-0.1
     Some other race                                       5,839             +/-727            1.0%            +/-0.1
   Two or more races                                      12,080           +/-1,183            2.1%            +/-0.2
     White and Black or African American                   4,415             +/-791            0.8%            +/-0.1
     White and American Indian and Alaska Native           1,163             +/-179            0.2%            +/-0.1
     White and Asian                                       2,864             +/-452            0.5%            +/-0.1
     Black or African American and American Indian and       768             +/-367            0.1%            +/-0.1
Alaska Native

 Race alone or in combination with one or more other
races
  Total population                                       562,316               *****         562,316              (X)
    White                                                405,878           +/-1,253           72.2%            +/-0.2
    Black or African American                            124,770             +/-564           22.2%            +/-0.1
    American Indian and Alaska Native                      3,620             +/-529            0.6%            +/-0.1
    Asian                                                 33,456             +/-236            5.9%            +/-0.1
    Native Hawaiian and Other Pacific Islander               448             +/-114            0.1%            +/-0.1
    Some other race                                        7,282             +/-800            1.3%            +/-0.1

HISPANIC OR LATINO AND RACE
  Total population                                       562,316               *****         562,316              (X)
   Hispanic or Latino (of any race)                       19,528               *****           3.5%             *****
    Mexican                                                2,831             +/-722            0.5%            +/-0.1
    Puerto Rican                                           7,978             +/-739            1.4%            +/-0.1
    Cuban                                                  1,009             +/-356            0.2%            +/-0.1
    Other Hispanic or Latino                               7,710             +/-725            1.4%            +/-0.1
   Not Hispanic or Latino                                542,788               *****          96.5%             *****
    White alone                                          385,607             +/-238           68.6%            +/-0.1
    Black or African American alone                      115,486             +/-982           20.5%            +/-0.2
    American Indian and Alaska Native alone                  483             +/-143            0.1%            +/-0.1
    Asian alone                                           29,474             +/-497            5.2%            +/-0.1
    Native Hawaiian and Other Pacific Islander alone         104              +/-58            0.0%            +/-0.1



           2 of 3                                                                                                       06/26/2018
                         Subject                                                   Delaware County, Pennsylvania
                           Case 2:18-cv-01413-WBEstimate
                                                    Document 33-2 Filed 11/07/18
                                                          Margin of Error Percent
                                                                                  Page  21 of 37
                                                                                   Percent Margin of
                                                                                                                                     Error
    Some other race alone                                                   952                +/-282                  0.2%                  +/-0.1
    Two or more races                                                    10,682              +/-1,151                  1.9%                  +/-0.2
      Two races including Some other race                                   519                +/-250                  0.1%                  +/-0.1
      Two races excluding Some other race, and Three                     10,163              +/-1,121                  1.8%                  +/-0.2
or more races

 Total housing units                                                    221,969                +/-463                    (X)                   (X)

CITIZEN, VOTING AGE POPULATION
  Citizen, 18 and over population                                       414,375                +/-957               414,375                     (X)
   Male                                                                 194,867                +/-730                47.0%                   +/-0.1
   Female                                                               219,508                +/-637                53.0%                   +/-0.1



           Data are based on a sample and are subject to sampling variability. The degree of uncertainty for an estimate arising from sampling variability is
           represented through the use of a margin of error. The value shown here is the 90 percent margin of error. The margin of error can be interpreted
           roughly as providing a 90 percent probability that the interval defined by the estimate minus the margin of error and the estimate plus the margin of
           error (the lower and upper confidence bounds) contains the true value. In addition to sampling variability, the ACS estimates are subject to
           nonsampling error (for a discussion of nonsampling variability, see Accuracy of the Data). The effect of nonsampling error is not represented in these
           tables.


           For more information on understanding race and Hispanic origin data, please see the Census 2010 Brief entitled, Overview of Race and Hispanic
           Origin: 2010, issued March 2011. (pdf format)


           While the 2012-2016 American Community Survey (ACS) data generally reflect the February 2013 Office of Management and Budget (OMB)
           definitions of metropolitan and micropolitan statistical areas; in certain instances the names, codes, and boundaries of the principal cities shown in
           ACS tables may differ from the OMB definitions due to differences in the effective dates of the geographic entities.



           Estimates of urban and rural population, housing units, and characteristics reflect boundaries of urban areas defined based on Census 2010 data. As
           a result, data for urban and rural areas from the ACS do not necessarily reflect the results of ongoing urbanization.


           Source: U.S. Census Bureau, 2012-2016 American Community Survey 5-Year Estimates


           Explanation of Symbols:

              1. An '**' entry in the margin of error column indicates that either no sample observations or too few sample observations were available to
           compute a standard error and thus the margin of error. A statistical test is not appropriate.
              2. An '-' entry in the estimate column indicates that either no sample observations or too few sample observations were available to compute an
           estimate, or a ratio of medians cannot be calculated because one or both of the median estimates falls in the lowest interval or upper interval of an
           open-ended distribution.
              3. An '-' following a median estimate means the median falls in the lowest interval of an open-ended distribution.
              4. An '+' following a median estimate means the median falls in the upper interval of an open-ended distribution.
              5. An '***' entry in the margin of error column indicates that the median falls in the lowest interval or upper interval of an open-ended distribution. A
           statistical test is not appropriate.
              6. An '*****' entry in the margin of error column indicates that the estimate is controlled. A statistical test for sampling variability is not appropriate.
              7. An 'N' entry in the estimate and margin of error columns indicates that data for this geographic area cannot be displayed because the number of
           sample cases is too small.
              8. An '(X)' means that the estimate is not applicable or not available.




           3 of 3                                                                                                                                        06/26/2018
                         Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 22 of 37




    DP05                     ACS DEMOGRAPHIC AND HOUSING ESTIMATES

                             2012-2016 American Community Survey 5-Year Estimates



          Supporting documentation on code lists, subject definitions, data accuracy, and statistical testing can be found on the American Community Survey
          website in the Data and Documentation section.

          Sample size and data quality measures (including coverage rates, allocation rates, and response rates) can be found on the American Community
          Survey website in the Methodology section.


          Tell us what you think. Provide feedback to help make American Community Survey data more useful for you.

          Although the American Community Survey (ACS) produces population, demographic and housing unit estimates, it is the Census Bureau's Population
          Estimates Program that produces and disseminates the official estimates of the population for the nation, states, counties, cities and towns and
          estimates of housing units for states and counties.




                        Subject                                               Montgomery County, Pennsylvania
                                                            Estimate           Margin of Error      Percent           Percent Margin of
                                                                                                                           Error
SEX AND AGE
  Total population                                                815,876                  *****           815,876                   (X)
   Male                                                           396,386                 +/-57             48.6%                 +/-0.1
   Female                                                         419,490                 +/-57             51.4%                 +/-0.1

   Under 5 years                                                   46,004                 +/-13               5.6%                +/-0.1
   5 to 9 years                                                    49,872                +/-857               6.1%                +/-0.1
   10 to 14 years                                                  51,472                +/-858               6.3%                +/-0.1
   15 to 19 years                                                  51,755                 +/-42               6.3%                +/-0.1
   20 to 24 years                                                  45,936                 +/-70               5.6%                +/-0.1
   25 to 34 years                                                 101,534                 +/-91              12.4%                +/-0.1
   35 to 44 years                                                 102,786                 +/-94              12.6%                +/-0.1
   45 to 54 years                                                 121,384                 +/-99              14.9%                +/-0.1
   55 to 59 years                                                  59,504                +/-999               7.3%                +/-0.1
   60 to 64 years                                                  51,662                +/-987               6.3%                +/-0.1
   65 to 74 years                                                  70,354                 +/-47               8.6%                +/-0.1
   75 to 84 years                                                  41,196                +/-703               5.0%                +/-0.1
   85 years and over                                               22,417                +/-707               2.7%                +/-0.1

   Median age (years)                                                  41.2              +/-0.1                 (X)                 (X)

   18 years and over                                              636,276                  *****             78.0%                 *****
   21 years and over                                              608,088                +/-523              74.5%                +/-0.1
   62 years and over                                              163,888                +/-960              20.1%                +/-0.1
   65 years and over                                              133,967                 +/-45              16.4%                +/-0.1

   18 years and over                                              636,276                  *****           636,276                   (X)
    Male                                                          304,651                 +/-38             47.9%                 +/-0.1
    Female                                                        331,625                 +/-37             52.1%                 +/-0.1

   65 years and over                                              133,967                 +/-45            133,967                   (X)
    Male                                                           57,003                 +/-44             42.6%                 +/-0.1


           1 of 3                                                                                                                            11/07/2018
                       Subject                                     Montgomery County, Pennsylvania
                         Case 2:18-cv-01413-WBEstimate
                                                  Document 33-2 Filed 11/07/18
                                                        Margin of Error Percent
                                                                                Page  23 of 37
                                                                                 Percent Margin of
                                                                                                       Error
    Female                                                76,964                +/-4           57.4%           +/-0.1

RACE
  Total population                                       815,876                *****        815,876              (X)
   One race                                              796,744              +/-818          97.7%            +/-0.1
   Two or more races                                      19,132              +/-818           2.3%            +/-0.1

   One race                                              796,744              +/-818           97.7%           +/-0.1
     White                                               655,493            +/-1,144           80.3%           +/-0.1
     Black or African American                            72,312              +/-893            8.9%           +/-0.1
     American Indian and Alaska Native                       895              +/-241            0.1%           +/-0.1
      Cherokee tribal grouping                               153               +/-80            0.0%           +/-0.1
      Chippewa tribal grouping                                33               +/-35            0.0%           +/-0.1
      Navajo tribal grouping                                  11               +/-17            0.0%           +/-0.1
      Sioux tribal grouping                                    0               +/-23            0.0%           +/-0.1
     Asian                                                58,140              +/-602            7.1%           +/-0.1
      Asian Indian                                        20,613            +/-1,216            2.5%           +/-0.1
      Chinese                                             12,031            +/-1,199            1.5%           +/-0.1
      Filipino                                             3,110              +/-476            0.4%           +/-0.1
      Japanese                                               779              +/-223            0.1%           +/-0.1
      Korean                                              12,252            +/-1,053            1.5%           +/-0.1
      Vietnamese                                           4,136              +/-661            0.5%           +/-0.1
      Other Asian                                          5,219              +/-600            0.6%           +/-0.1
     Native Hawaiian and Other Pacific Islander              213               +/-85            0.0%           +/-0.1
      Native Hawaiian                                         26               +/-27            0.0%           +/-0.1
      Guamanian or Chamorro                                    0               +/-23            0.0%           +/-0.1
      Samoan                                                  49               +/-44            0.0%           +/-0.1
      Other Pacific Islander                                 138               +/-91            0.0%           +/-0.1
     Some other race                                       9,691            +/-1,117            1.2%           +/-0.1
   Two or more races                                      19,132              +/-818            2.3%           +/-0.1
     White and Black or African American                   7,861              +/-756            1.0%           +/-0.1
     White and American Indian and Alaska Native           1,553              +/-198            0.2%           +/-0.1
     White and Asian                                       4,817              +/-499            0.6%           +/-0.1
     Black or African American and American Indian and       810              +/-315            0.1%           +/-0.1
Alaska Native

 Race alone or in combination with one or more other
races
  Total population                                       815,876                *****        815,876              (X)
    White                                                671,972            +/-1,267          82.4%            +/-0.2
    Black or African American                             82,963              +/-622          10.2%            +/-0.1
    American Indian and Alaska Native                      4,146              +/-535           0.5%            +/-0.1
    Asian                                                 64,759              +/-417           7.9%            +/-0.1
    Native Hawaiian and Other Pacific Islander             1,168              +/-302           0.1%            +/-0.1
    Some other race                                       11,595            +/-1,137           1.4%            +/-0.1

HISPANIC OR LATINO AND RACE
  Total population                                       815,876                *****        815,876              (X)
   Hispanic or Latino (of any race)                       38,600                *****          4.7%             *****
    Mexican                                               11,953            +/-1,072           1.5%            +/-0.1
    Puerto Rican                                          12,042              +/-948           1.5%            +/-0.1
    Cuban                                                  1,603              +/-359           0.2%            +/-0.1
    Other Hispanic or Latino                              13,002            +/-1,012           1.6%            +/-0.1
   Not Hispanic or Latino                                777,276                *****         95.3%             *****
    White alone                                          628,870              +/-395          77.1%            +/-0.1
    Black or African American alone                       70,800              +/-805           8.7%            +/-0.1
    American Indian and Alaska Native alone                  615              +/-157           0.1%            +/-0.1
    Asian alone                                           57,974              +/-582           7.1%            +/-0.1
    Native Hawaiian and Other Pacific Islander alone         198               +/-82           0.0%            +/-0.1



           2 of 3                                                                                                       11/07/2018
                         Subject                                                  Montgomery County, Pennsylvania
                           Case 2:18-cv-01413-WBEstimate
                                                    Document 33-2 Filed 11/07/18
                                                          Margin of Error Percent
                                                                                  Page  24 of 37
                                                                                   Percent Margin of
                                                                                                                                     Error
    Some other race alone                                                 2,020                +/-527                  0.2%                  +/-0.1
    Two or more races                                                    16,799                +/-809                  2.1%                  +/-0.1
      Two races including Some other race                                   634                +/-237                  0.1%                  +/-0.1
      Two races excluding Some other race, and Three                     16,165                +/-814                  2.0%                  +/-0.1
or more races

 Total housing units                                                    327,785                +/-334                    (X)                   (X)

CITIZEN, VOTING AGE POPULATION
  Citizen, 18 and over population                                       603,170              +/-1,079               603,170                     (X)
   Male                                                                 288,109                +/-715                47.8%                   +/-0.1
   Female                                                               315,061                +/-653                52.2%                   +/-0.1



           Data are based on a sample and are subject to sampling variability. The degree of uncertainty for an estimate arising from sampling variability is
           represented through the use of a margin of error. The value shown here is the 90 percent margin of error. The margin of error can be interpreted
           roughly as providing a 90 percent probability that the interval defined by the estimate minus the margin of error and the estimate plus the margin of
           error (the lower and upper confidence bounds) contains the true value. In addition to sampling variability, the ACS estimates are subject to
           nonsampling error (for a discussion of nonsampling variability, see Accuracy of the Data). The effect of nonsampling error is not represented in these
           tables.


           For more information on understanding race and Hispanic origin data, please see the Census 2010 Brief entitled, Overview of Race and Hispanic
           Origin: 2010, issued March 2011. (pdf format)


           While the 2012-2016 American Community Survey (ACS) data generally reflect the February 2013 Office of Management and Budget (OMB)
           definitions of metropolitan and micropolitan statistical areas; in certain instances the names, codes, and boundaries of the principal cities shown in
           ACS tables may differ from the OMB definitions due to differences in the effective dates of the geographic entities.



           Estimates of urban and rural population, housing units, and characteristics reflect boundaries of urban areas defined based on Census 2010 data. As
           a result, data for urban and rural areas from the ACS do not necessarily reflect the results of ongoing urbanization.


           Source: U.S. Census Bureau, 2012-2016 American Community Survey 5-Year Estimates


           Explanation of Symbols:

              1. An '**' entry in the margin of error column indicates that either no sample observations or too few sample observations were available to
           compute a standard error and thus the margin of error. A statistical test is not appropriate.
              2. An '-' entry in the estimate column indicates that either no sample observations or too few sample observations were available to compute an
           estimate, or a ratio of medians cannot be calculated because one or both of the median estimates falls in the lowest interval or upper interval of an
           open-ended distribution.
              3. An '-' following a median estimate means the median falls in the lowest interval of an open-ended distribution.
              4. An '+' following a median estimate means the median falls in the upper interval of an open-ended distribution.
              5. An '***' entry in the margin of error column indicates that the median falls in the lowest interval or upper interval of an open-ended distribution. A
           statistical test is not appropriate.
              6. An '*****' entry in the margin of error column indicates that the estimate is controlled. A statistical test for sampling variability is not appropriate.
              7. An 'N' entry in the estimate and margin of error columns indicates that data for this geographic area cannot be displayed because the number of
           sample cases is too small.
              8. An '(X)' means that the estimate is not applicable or not available.




           3 of 3                                                                                                                                        11/07/2018
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 25 of 37




                     EXHIBIT D
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 26 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 27 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 28 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 29 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 30 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 31 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 32 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 33 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 34 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 35 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 36 of 37
Case 2:18-cv-01413-WB Document 33-2 Filed 11/07/18 Page 37 of 37
